Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190124023 to Conroy.


Regarding claim 1,
Conroy teaches a method of selecting messages to transmit across networked environments, comprising: 
identifying, by at least one server having one or more processors, a plurality of message objects, each message object of the plurality of message objects associated with one or more of a plurality of endpoints to be achieved (abstract, fig. 1, ¶ 5-7, 15-17, message objects associated with communication analyses and outcomes); 

determining, by the at least one server for each message object of the plurality of message objects, a number of users associated with a plurality of remote computing devices to which a corresponding message is presented that satisfied at least one of one or more of the plurality of endpoints of the message object (abstract, ¶ 5-7, 5-7, 15-19, 85. analysis of messages); 

determining, by the at least one server for each message object of the plurality of message objects, a performance score for the message object based on the number of users that were presented with the corresponding message and that satisfied at least one of one or more of the plurality of behavior endpoints of the message object (abstract, ¶ 5-7, 15-19, scoring); 

ranking, by the at least one server, the plurality of message objects based on a corresponding plurality of performance scores (¶ 5-7, 15-19, 53, ranking based on scoring); and 

restricting, by the at least one server, based on the ranking of the plurality of message objects, at least a subset of the plurality of message objects from being used to generate messages for transmission to the plurality of remote computing devices (abstract, ¶ 15-19, fig. 1, message filtering based on ranking).


Regarding claim 2, 12, 
Conroy teaches:
wherein identifying the plurality of message objects further comprises identifying the plurality of message objects of a first message type, each message object of the plurality of message objects of the first message type defining a message template for generating a corresponding message, the corresponding message having one or more input elements when presented on the plurality of remote computing devices (¶ 23, 60, fig. 2, message of fig. 2 and corresponding input elements).

Regarding claim 3, 13, 
Conroy teaches:
identifying, by the at least one server, a second plurality of message objects, each message object of the second plurality of message objects associated with the one or more endpoints to be achieved (¶ 6, identification of second plurality of objects remaining after initial filtering), and 

selecting, by the at least one server, for transmission, a subset of the second plurality of message objects based on one or more of the plurality of endpoints to be achieved associated with a remaining subset of the plurality of message objects of the first message type subsequent to removal of at least the subset (¶ 6, selecting a subset of second messages based on objectives subsequent to filtering).

Regarding claim 5, 15, 
Conroy teaches:
for each message object of the plurality of message objects: 

identifying, by the at least one server, in each response to a message corresponding to the message object when presented on one of the plurality of remote computing devices, an input on one or more input elements of the corresponding message (¶ 23, 60, fig. 2, message of fig. 2 and corresponding input elements); and 

determining, by the at least one server, for each response to the corresponding message, that at least one of one or more of the plurality of endpoints of the message object is satisfied based on the input on the one or more input elements of the message (¶ 5-7, 15-19, 85, message response analysis), and 

wherein determining the number of users further comprises determining the number of users based on the determination, for each message object of the plurality of message, that at least one of one or more of the plurality of endpoints of the message object is satisfied (¶ 5-7, 15-19, 85, message response analysis).


Regarding claim 6, 16, 
Conroy teaches:
establishing, by the at least one server, a performance model for determining performance scores using a training dataset, the training dataset including historical response data from users for one or more of the plurality of candidate message objects, and wherein determining the performance score further comprises applying the performance model to responses received from the plurality of remote computing devices responsive to the presentation of the corresponding message (¶ 53, 85).

Regarding claim 7, 17, 
Conroy teaches:
determining, by the at least one server, for each message object of the plurality of message objects, that at least one of one or more of the plurality of endpoints of the message object is satisfied based on an input on the one or more input elements of a message corresponding to the message object (¶ 5-7, 15-19, 85, message response analysis); and 

updating, by the at least one server, a performance model for determining performance scores using the determination, for each message object of the plurality of message objects, that at least one of one or more of the plurality of endpoints of the message object is satisfied (¶ 5-7, 15-19, 85, message response analysis including repetition of steps – see ¶ 28-30, 33-35, 85).

Regarding claim 8, 18, 
Conroy teaches:
attributing, by the at least one server, one or more of the plurality of endpoints to each message object of the plurality of message objects based on responses received from the plurality of remote computing devices responsive to the presentation of the corresponding message (abstract, ¶ 5-7, 15-19, 53, 85).


Regarding claim 9, 19, 
Conroy teaches:
wherein restricting at least the subset further comprises restricting at least the subset of the plurality of message objects based on a comparison between the performance scores and a threshold value, the threshold value defined by a message selection policy (abstract, ¶ 5-7, 15-19, 53, 85, filtering based on rank./score/thresholds).


Regarding claim 10, 20, 
Conroy teaches:
permitting, by the at least one server, transmission of a plurality of messages corresponding to a remaining subset of the plurality of message objects across the plurality of remote computing devices (see fig. 1, fig. 4, ¶ 5-7, 15-19).

Claim 11 addressed by similar rationale as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy in view of US 20190089194 to Okita.


Regarding claim 4, 14, 
Conroy fails to teach but Okita teaches:
wherein each message object of the second plurality of message objects is of a second message type different from a first message type for the plurality of message objects, each message object of the second plurality of message objects of the second message type defining a message template for generating a corresponding message, the corresponding message lacking any input elements when presented on the plurality of remote computing devices (¶ 4, 19, 26, e.g. SMS message types).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Okita. The motivation to do so is that the teachings of Okita would have been advantageous in terms of increasing the likelihood of user engagement (Okita, abstract, ¶ 4, 11, 364).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445